Citation Nr: 0410125	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  97-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral knee 
disability.

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected cervical spine disability.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of sebaceous cysts of the face and ear 
lobes.  

4.  The propriety of the initial noncompensable rating for the 
period, effective on April 16, 1996 for bilateral pes planus; and, 
the propriety of the current 10 percent disability rating for 
bilateral pes planus, effective on July 12, 2001.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1967 to February 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 RO decision that denied service 
connection for a bilateral knee condition.  That decision granted 
a noncompensable rating for the service-connected bilateral pes 
planus, effective on April 16, 1996.  

The RO also continued a 10 percent evaluation for the service-
connected chronic cervical strain and a noncompensable evaluation 
for the service-connected residuals of sebaceous cyst of the face 
and earlobes.  

In a January 2002 decision, the RO denied service connection for a 
bilateral knee condition.  The evaluation for the service-
connected cervical strain was increased to 20 percent, effective 
on July 12, 2001.  The RO increased the rating for the service-
connected bilateral pes planus and residuals of sebaceous cyst of 
the face and earlobes to 10 percent, effective on July 12, 2001.  

The veteran offered testimony before the undersigned Veterans Law 
Judge at hearing held in January 2003.  

Additionally, the Board notes that where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) (2003) 
that an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is entitled to 
a total rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In this case, the RO has not adjudicated the TDIU 
issue.  The issue of TDIU is referred back to the RO for 
appropriate action.  

The Board remanded the case for additional development of the 
record in May 2003.  

The claims of service connection for a bilateral knee disorder and 
increased rating for the service-connected cervical spine and skin 
disorders are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran and 
his representative if further action is required on his part.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of 
the appeal has been obtained.  

2.  Beginning on April 16, 1996, the service-connected bilateral 
pes planu is shown to be productive of a disability picture that 
more nearly approximates that of moderate degree.  

3.  Since April 16, 1996, the service-connected bilateral pes 
planus is not shown to be productive of severe disablement with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use and characteristic callosities.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment a 10 percent rating for the 
service-connected bilateral pes planus beginning on April 16, 1996 
have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5276 (2003).  

2.  The criteria for the assignment of a rating in excess of 10 
percent for the service-connected bilateral pes planus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  
4.7, 4.71a, Diagnostic Code 5276 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's claim, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002).  

The regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is specifically to inform the claimant 
and the claimant's representative of which portion of the evidence 
is to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  

With respect to the veteran's increased rating claim, the RO 
issued letters dated in June 2001 and August 2003 that informed 
the veteran of the medical and other evidence needed to 
substantiate his claims and of what medical or other evidence he 
was responsible for obtaining.  VA also identified which evidence 
it was responsible for obtaining.  

The veteran submitted VA Form 21-4138 indicating he had no further 
evidence to submit with respect to his pending claims on appeal.  

In the November 1996 and April 2002 Statements of the Case (SOC) 
and the January 2002 and September 2003 Supplemental Statements of 
the Case (SSOC), the RO provided the veteran with the pertinent 
rating schedule provisions regarding his claims for increased 
ratings for cervical spine, pes planus, and skin disabilities.  
The veteran was provided the regulations pertaining to VA's duty 
to assist in the development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of the 
medical and other evidence needed to substantiate his claim and of 
what evidence he is responsible for obtaining. Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Further, the Board remanded the veteran's case for further 
development in May 2003.  The veteran was accorded VA examinations 
in September 2003.   

Neither the veteran nor his representative have suggested that 
there are missing VA or private medical records that need to be 
obtained, and the Board is not aware of any such records.  Nor is 
the Board aware of any additional evidence that could assist the 
veteran in substantiating his increased rating claims.  

Therefore, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  The Board 
will proceed to decide the veteran's claim on the merits.  


Propriety of the initial disability evaluation and increased 
rating
 for bilateral pes planus

Before proceeding with its analysis of the veteran's claim, the 
Board finds that some discussion of the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 (1999), is warranted.  

In that case, the Court emphasized the distinction between a new 
claim for an increased rating for a service-connected disability 
and a case in which the veteran expresses dissatisfaction with the 
assignment of an initial rating for a disability where it has just 
been recognized as service-connected.  When assessing an increased 
rating claim, the rule of Francisco v. Brown holds that the 
current level of disability is of primary importance.  7 Vet. App. 
55, 58 (1994).  

However, where, as here, the veteran has expressed dissatisfaction 
with the assignment of initial rating for his service-connected 
bilateral pes planus, the Francisco rule does not apply; rather, 
VA must assess the level of disability from the date of initial 
application for service connection and determine whether the level 
of disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a practice 
known as "staged rating."  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1. 

Separate diagnostic codes identify the various disabilities.  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  

Also, when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In evaluating the veteran's claim for an increased rating, the 
Board considers the evidence of record.  An evaluation of the 
level of disability present must include consideration of 
functional impairment in the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.  

The veteran contends that he is entitled to a rating of 10 percent 
and higher for the service-connected bilateral pes planus, 
retroactive to his date of claim.  

The veteran is currently rated as 10 percent disabling pursuant to 
Diagnostic Code 5276, effective from July 12, 2001.  

Under to Diagnostic Code 5276, a 10 percent rating is warranted 
for moderate bilateral or unilateral pes planus manifested by 
weight-bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of feet.  

A 30 percent rating is warranted for severe bilateral pes planus 
with objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use and characteristic callosities.  

A 50 percent rating is warranted for pronounced bilateral pes 
planus; marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic shoes 
or appliances.  

After carefully reviewing the evidence, the Board concludes that 
the overall disability picture more nearly approximates the 
criteria required for the assignment of a 10 percent rating for 
the service-connected bilateral pes planus since April 16, 1996.  

On VA examination in July 1996, there was x-ray evidence of mild 
halux valgus deformity with increased plantar pain, tenderness in 
the plantar arch area and the medial ball of the foot.  Bilateral 
hammering in the lateral 4th toes was observed.  Also, the veteran 
reported persistent and increasing bilateral foot pain with use.   

However, a review of the VA examinations revealed no marked 
changes with consistently reported pain on use and limited 
function.  

The veteran stated in his January 2003 hearing that he had pain 
and swelling problems after standing and walking for prolonged 
periods of time.  He felt as if the bottoms of his feet were 
"splitting."  He reported the use of shoes with air cushions, but 
stated he could not use arch supports because they caused pain.  

He testified that he tried to remain employed by performing other 
duties that were less strenuous (i.e., operating the elevators), 
but ultimately quit his job in law enforcement, in part, because 
of his foot pain.  The veteran reported that he had not been 
medically treated for his pes planus and tolerated his pain.  

On his most recent VA examination in September 2003, the veteran 
was noted to wear sneakers with arch support and that he was 
unable to wear hard shoes.  He reported occasional swelling of the 
feet.  The veteran used over-the-counter orthotics but used no 
medication or assistive devices.  

The veteran was unable to stand for more than 1 or 2 hours and was 
unable to jog for more than 2 miles.  Again, he reported that his 
resignation from law enforcement was due, in part, to his painful 
feet.  

On physical examination, the examiner observed the veteran's 
moderately fallen arches with no tenderness or callus formation.  
His Achilles tendons tracked midline with 2+ pulses and no pedal 
or plantar edema.  

X-ray studies of the feet revealed a slight increase in the 
talocalcaneal angle was observed bilaterally, but no radiographic 
stigmata of pes planus.  The joint spaces were well preserved and 
there was no evidence of fracture or dislocation.  

In this case, the veteran's pes planus has been characterized as 
moderate in severity, which contemplates the veteran's complaints 
of pain on use and limited function due to pain, with no other 
manifestations of pes planus that would be more reflective of 
severe impairment of each foot.  As such, a rating higher than 10 
percent is not assignable for any period during the course of the 
appeal.  

Finally, the Board has also considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  



ORDER

A 10 percent rating for the service-connected bilateral pes planus  
beginning on April 16, 1996 is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased rating in excess of 10 percent for the service-
connected bilateral pes planus is denied.  





REMAND

In this case, the veteran submitted his claim for a bilateral knee 
condition in February 1996.  The Board notes that the veteran's 
Form DD-214 reflects his service during the Vietnam Conflict and 
his receipt of the Parachutist Badge decoration, among others.  

A review of the veteran's service medical records reflect medical 
treatment for complaints of pain in the feet, knees, and back.  A 
notation of "hyperextensible knees, otherwise negative" was 
entered in the record. 

In his January 2003 testimony, the veteran stated that he 
participated in over 17 jumps while in service.  The veteran 
reported treatment for his knees by a physician at his former job 
and testified that a physician at Andrews Air Force Base said he 
needed physical therapy to strengthen the knees and joints.  The 
Board notes that these medical records have not been associated 
with the veteran's claims file.  

In this case, further development is required in order to obtain 
evidence necessary to fairly decide the veteran's service 
connection claim.  VA is required to seek all relevant treatment 
records.  38 U.S.C.A. § 5103A (West 2002).  

Additionally, the Board notes that the veteran has a 20 percent 
for the service-connected cervical spine disability, under 38 
C.F.R. § 4.71a, Diagnostic Code 5290.  

The veteran has also been awarded a 10 percent disability rating 
for his service-connected residuals of sebaceous cysts of the face 
and earlobes, under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

During the pendency of this appeal, regulatory changes amended the 
rating criteria for evaluating intevertebral disc syndrome.  See 
67 Fed. Reg. 54,345-54,349 (August 22, 2002).  This amendment was 
effective on September 23, 2002.  Id.  Also, regulatory changes 
have amended the rating criteria for evaluating back disabilities 
in general and have re-classified the Diagnostic Code for the 
previously amended intervertebral disc syndrome criteria.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  This amendment was 
effective September 26, 2003.  Id.  

Similarly, the regulations for evaluation of skin disabilities 
were revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002). 

When a law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, VA 
must apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
overruled in part by Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003).  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green v. 
Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 U.S.C.A. § 
5110(g) (West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue).  

Therefore, the RO must address the veteran's claims for increase, 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations for back and skin 
disabilities.    

Although the veteran has been provided a VA examination in 
September 2003 to evaluate the severity of his service-connected 
disabilities, further examination is indicated in order to address 
the provisions of the various rating criteria.

Finally, the Board notes that the RO must ensure that the mandates 
of VCAA have been met prior to returning the case for the purpose 
of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to ensure compliance with 
the mandates of the VCAA.  In particular, the RO should ensure 
that the notification requirements and development procedures of 
VCAA are fully satisfied and send the veteran a letter detailing 
the provisions of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  

2.  The RO take the necessary steps to obtain medical treatment 
records from all VA and non-VA health care providers for the 
veteran's bilateral knee disability, to include records from the 
Smithsonian and Andrews Air Force Base since February 1988.  If 
these records cannot be obtained and there is no affirmative 
evidence that they do not exist, the RO should inform the veteran 
of the records that we were unable to obtain, including what 
efforts were made to obtain them.  Also, inform the veteran that 
VA will proceed to decide his appeal without these records unless 
he is able to submit them.  An appropriate period of time within 
which to respond should be afforded.  

3.  The veteran should be afforded a VA examination to determine 
the current severity of his service-connected back disability.  
The entire claims file must be made available to the physician(s) 
designated to examine the veteran, and the examination report 
should include discussion of the veteran's documented medical 
history and assertions.  All indicated tests and studies should be 
accomplished, and all clinical findings should be reported in 
detail and correlated to a specific diagnosis.  

The examiner(s) should describe all symptoms of the veteran's low 
back disabilities.  All signs and symptoms of the cervical spine 
disability should be described in detail, such as range of motion 
in degrees, objective evidence of pain, neurological signs of disc 
disease, etc.  All limitation of function must be identified.  If 
there is no pain, no limitation of motion and/or no limitation of 
function, such facts must be noted in the report.  All signs and 
symptoms necessary for rating any spine disorder under the old and 
new rating criteria should be reported in detail.  

4.  Also, the veteran should be afforded a VA skin diseases 
examination to determine the severity of his service-connected 
residuals of sebaceous cysts of the face and earlobes.  The claims 
folder must be provided to and reviewed by the examiner.  All 
signs and symptoms necessary for rating any skin disease under the 
old and new rating criteria should be reported in detail.  

5.  Following completion of the development requested hereinabove, 
the RO should undertake to review the veteran's claim for increase 
in light of the applicable rating criteria.  If any benefit on 
appeal remains denied, the veteran and his representative should 
be provided with a Supplemental Statement of the Case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence, and 
discussion of all pertinent regulations, including regulations 
implementing the VCAA the old and the amended rating criteria for 
rating criteria for spine disabilities and skin diseases.  They 
should be given a reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


______________________________________________
Stephen L. Wilkins
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



